I concur in the foregoing opinion so far as it holds that the injunction order pendente lite is invalid. I do not agree with the conclusion that the temporary restraining order should be ordered dissolved, nor do I agree that it has spent its force under the facts here involved. My associates hold, and with that I agree, that the temporary restraining order was properly issued. Why then should it be dissolved?
The only ground set forth in the motion of relator is that it was issued in excess of the jurisdiction of the court. This ground, my associates hold, and I think properly, is not well taken. The only purpose of serving the affidavit with the order to show cause is to confer jurisdiction upon the court to hold a hearing and make a decision whether an injunction pendente lite
should be issued. Since that was not done here, the orderpendente lite was void.
In my opinion, the mere making of the order pendente lite
without jurisdiction has no effect upon the temporary restraining order made within jurisdiction. The purpose of the temporary restraining order is to preserve the status quo until a hearing can be had and a decision made as to whether an injunctionpendente lite should be issued. The purpose of the statute is frustrated by the holding of my associates. The order pendentelite in question here was void. "Where there is no jurisdiction, there can be no legal right to hear and determine." (State ex *Page 249 rel. Snell v. Third Judicial District, 36 Utah, 267,103 P. 261, 264.) Where judicial tribunals have no jurisdiction over one of the parties, their orders are void. This my associates agree is the rule. A void order is one "of no legal force or effect * * * having no legal force." (Forrester  MacGinniss v. Bostonetc. M. Co., 29 Mont. 397, 74 P. 1088, 1091.)
Our statute gives vitality to a restraining order "until the hearing and decision of the application." (Sec. 9245, Rev. Codes.) There has been no valid hearing as yet, and hence the restraining order is still in effect. While a temporary restraining order may not be used to serve the purpose of a permanent injunction (State ex rel. Cook v. District Court,105 Mont. 72, 69 P.2d 746), that is not its effect here. There is here no question of laches on the part of the applicant for the restraining order in bringing the matter on for hearing, as was the case in the Cook Case, supra.
My associates rely upon the expressed intention of the court in the order pendente lite to vacate the temporary restraining order. That, however, was done under the belief by the court that it was making a valid order pendente lite operating as a restraint, so that the temporary restraining order was no longer needed as a restraint. When the order pendente lite falls for want of jurisdiction, for want of a hearing and decision, then the temporary restraining order must be resorted to to gauge the rights of the parties. The situation is akin to that when a valid statute is attempted to be superseded by an unconstitutional one. In such case the first statute is unaffected by the unconstitutional attempt to change it. (Compare Norton v.Shelby County, 118 U.S. 425, 6 Sup. Ct. 1121, 30 L. Ed. 178.)
The Texas cases relied upon by my associates, holding that the restraining order loses vitality upon the day it is set for hearing, cannot apply under our statute (sec. 9245), which authorizes the restraining order until "hearing and decision."
I see no justification for ordering dissolution of the temporary restraining order or for holding that it was in any way affected by the order pendente lite, which was void for want of jurisdiction. What the court should do now is to fix a different time *Page 250 
for the hearing and require service of the affidavits with the order fixing the time, and allow the temporary restraining order to stand until the matter is properly heard and a valid decision is rendered on the issue of whether an injunction pendente lite
should issue.